Action to foreclose a first mortgage, in which the plaintiff has a junior participating interest, covering premises known as the Park Royal Hotel. Order, as resettled, so far as appealed from, denying motion of defendant-appellant for judgment dismissing the complaint for insufficiency unanimously affirmed, with twenty dollars costs and disbursements, with leave to said defendant to answer within ten days after service of order upon payment of said costs. No opinion. Present —• Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.